Citation Nr: 0123057	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-18 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disabilities, claimed as residuals of exposure to 
ionizing radiation during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from October 1945 to August 1946.  


This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In a decision dated in May 1999, 
the Board denied the appellant's claim as not well-grounded.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Subsequent to the Board's decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)),  which eliminated the well-grounded 
claim requirement, was enacted.  Accordingly, in an Order 
dated in January 2001, the Court vacated the Board's May 1999 
decision and remanded the matter for readjudication in 
accordance with VCAA.

As mentioned in the Board's May 1999 decision, the appellant 
has raised claims for entitlement to service connection for 
colon polyps and skin cancer due to ionizing radiation 
exposure.  These matters are referred to the RO for 
appropriate action.

The Board also noted, in the May 1999 decision, that during a 
Board hearing held in December 1998, the appellant testified 
that he injured his ribs in service.  This matter is also 
referred to the RO for appropriate action.

In addition, the Board noted that in September 1992, the 
appellant's representative submitted evidence and stated that 
the evidence was submitted in support of a claim for service 
connection for "nerves."  This RO should determine whether 
the appellant is seeking service connection for a nervous 
disorder and if so, take any further appropriate action.   



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  To implement the provisions of the 
law, the VA has promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that the evidence of record includes the 
appellant's VA medical records, most of which have been 
submitted by the appellant himself.  The RO should ensure 
that the record includes a complete copy of his VA treatment 
records.  It is particularly noted that the appellant has 
reported that in 1986, a physician at the VA Medical Center 
in Washington, D.C., questioned the appellant as to his 
exposure to radiation.  The RO should ensure that any 
outstanding records from the VAMC in Washington, D.C., (and 
all other VAMC's where he has received treatment) are 
obtained and associated with the claims file.

The record also indicates that in 1984, the appellant was 
awarded Social Security disability benefits due to, among 
others, a cervical spine disorder.  The appellant's Social 
Security records should be obtained and associated with the 
claims file.    

The appellant has reported that he has received private 
treatment for his spine disorders.  A VA Form 21-8416 
(Request for Information Concerning Medical, Legal or Other 
Expenses), dated in December 1981, indicates that the 
appellant received treatment at the Doctor's Hospital in 
Lanham, Maryland.  Billing statements from Dr. Friedel 
indicate that the appellant was seen by Dr. Friedel in July 
and November 1981.  An application for compensation/pension, 
dated in October 1989, indicates that he received treatment 
at the Bronxville Hospital for, among others, his spine 
disorder, from 1969 to 1971.  Medical records from these 
providers are not associated with the claims file.  Also, 
records from Dr. Sullivan, dated in May 1981, refer to 
additional medical records, which are not associated with the 
claims file.  The Board notes that the appellant has already 
been provided with the opportunity to submit any pertinent 
records.  However, given the changes in the law under VCAA, 
the RO should advise the appellant that not all identified 
private medical records are associated with the file and to 
provide him with an additional opportunity to submit, or 
render any necessary assistance to him in obtaining any 
outstanding, pertinent, private medical records.  

It is noted that in a March 1996 letter addressed to the 
Deputy Director of the Dutchess County Veteran Affairs, the 
Defense Nuclear Agency (DNA) acknowledged receipt of an 
inquiry regarding the appellant and stated that his case was 
being researched; notification was to be issued when the 
research was completed.  The response from DNA is not of 
record.  The appellant should be advised to submit any 
additional evidence or documents that he may have received 
from the DNA, if pertinent to the case at hand. 

The appellant should then be scheduled for a VA medical 
examination to determine whether his spine disorder was 
caused by exposure to ionizing radiation in service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and the implementing VA 
regulations, are fully complied with and 
satisfied. 

2.  The RO should ensure that all 
pertinent VA medical records have been 
associated with the claims file.  Any 
outstanding VA medical records (not 
already of record), to include 1986 
records from the VAMC in Washington, 
D.C., should be associated with the 
claims file.  

3.  The RO should take the necessary 
steps to obtain the appellant's Social 
Security records, and associate such 
records with the claims file.  

4.  The RO should advise the appellant 
that not all identified private medical 
records are of record, to include records 
from Doctor's Hospital, Bronxville 
Hospital, Dr. Friedel, and Dr. Sullivan, 
and provide him with the opportunity to 
submit, or render any necessary 
assistance to him to obtain any 
outstanding private (pertinent) medical 
records.  The RO should ask that he 
identify any additional healthcare 
providers which may have pertinent 
information, and provide him with the 
necessary assistance to obtain any 
additional pertinent records, including 
any further information from DNA.

5.  The RO should then schedule the 
appellant with a VA examination.  The 
examiner is asked to provide a diagnosis 
for all disorders of the cervical and 
lumbar spine, and to state whether it is 
at least as likely as not that any (and 
which) diagnosed disorder of the spine was 
incurred as a result of exposure to 
ionizing radiation in service.  If the 
examiner finds that the answer to this 
question is dependent on the amount or 
type of exposure, the RO should then take 
the necessary steps to obtain the 
appellant's service personnel records to 
determine whether he was exposed to 
radiation, and if so, the amount of 
exposure.  If necessary, the RO may obtain 
information as to the appellant's exposure 
to and the amount of exposure (if any) 
from the Department of Defense (or any 
other agency tasked with providing such 
information to VA).  The claims file 
should be made available to the examiner 
for review. 

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





